Exhibit 10.1

One of two

April 20, 2004

Mr. Larry Murphy
4141 Stargrass Court
Hilliard, OH 43026

Dear Larry,

It is my pleasure to offer you the position of Chief Operating Officer (COO) for
Semitool, Inc. This is a key position in which you will assist me in a
collaborative role to plan and implement Semitool’s future growth.

Your assignment will be to develop and manage an infrastructure that will
support our product development and promote delivery of quality process
equipment to our worldwide market. In particular, we want to rely on your
previous experience in future development of our Japan and Asian markets.
Department managers reporting to you will include: Operations, Engineering,
Sales, Marketing, Customer Service and Human Resources. Finance and Flight will
continue to report to me.

  1. Your base salary will be $300k per year paid semi-monthly with a start date
as soon as possible, but no later than May 31, 2004, when this offer will
expire.


  2. The company will assist in your move from OH to MT with a lump sum of
$40,000.00 to cover the move of household goods, and other related expenses
relocating your family to the area. Some of this amount will be taxable
dependent upon actual moving expenses. The company will be involved in these
items to help secure the best possible price for you. We will also provide
temporary housing for the first three months. To help you determine where you
want to reside in the Flathead Valley, Semitool will cover the cost of two
house-hunting trips for you and your wife. We request that they be scheduled in
advance with a Saturday night stay to secure the best possible price.


  3. Semitool will provide a one-time housing allowance of $60,000. This money
is provided to off-set the cost of renting in the Flathead Valley until you
determine where you want to purchase a home.


  4. Semitool will provide a company car for your business and personal use.


  5. As part of your incentive package you will be granted 100,000 stock
options. Following Board approval, they will be issued and vested according to
the current stock option plan. The exercise price of the stock option will be
set the day it is approved.


  6. You will receive 160 hours of vacation within the first year of employment
and every year thereafter. Vacation is subject to company scheduling.


  7. You will be eligible for all benefits offered to Semitool employees. Please
note that some have waiting periods (Insurance and 401(k) are the first of the
month following employment).


  8. As a condition of employment you will be required to sign a confidentiality
and conflict of interest agreement.


--------------------------------------------------------------------------------

Larry Murphy
Page 2 of 2
4/20/04

  9. In the event there is discontinuation of your employment initiated by
Semitool within the first year of employment, we will provide a severance
package based on nine months gross salary (excluding bonuses and other
compensation) earned or projected to be earned for the first nine months of
service, unless such termination is a result of misconduct. If your
discontinuation of employment is initiated by Semitool after the first year of
employment, the severance package will be based on the preceding six months
gross salary (excluding bonuses and other compensation), unless such termination
is a result of misconduct.


  10. None of the terms of this offer represents an agreement by you or
Semitool, Inc.for any specific length of employment. Either you or Semitool may,
at any time, terminate the employment relationship upon notice to the other
party. As with all Semitool employment positions, there is a 90 day probationary
period.


  Any controversy or claim arising out of termination of employment after your
probationary period has expired shall be settled by arbitration as provided in
Montana’s Uniform Arbitration Act, 27-5-211 et seq., MCA. The laws of Montana
shall apply.



Sincerely,
                       
                       

By:/s/Ray Thompson
Ray Thompson
Chief Executive Officer Acceptance: I have read and understand
All of the above and accept these terms o
Employment with Semitool.

By:/s/Larry Murphy
Larry Murphy
Date: April 20, 2004